t c summary opinion united_states tax_court jacques l french and sherry l french petitioners v commissioner of internal revenue respondent docket no 14777-15s filed date michelle l drumbl and roland o hartung student for petitioners timothy b heavner and matthew s reddington for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated all section references are to the internal continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by the parties the issue for decision is whether the settlement payment mr and mrs french received in is excludable from their gross_income in part under the disputed debt doctrine and in part under sec_104 the court holds that the settlement payment is not excludable from their gross_income for background some of the facts are stipulated and are so found mr and mrs french resided in virginia when they timely filed their petition continued revenue code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2respondent has conceded that mr and mrs french are not liable for the sec_6662 accuracy-related_penalty for mr and mrs french do not dispute that they received a settlement payment from bank of america of dollar_figure in but they dispute whether it must be included in gross_income for the other adjustments in the notice_of_deficiency to a deduction for medical_expenses on schedule a itemized_deductions and to the amount of taxable social_security retirement income are computational these adjustments will be resolved by the court’s resolution of the issue for and will not be discussed further i bank of america loan in date mr and mrs french obtained a loan to purchase their personal_residence at some point thereafter bank of america acquired that loan and continued to own it during in date bac home loans servicing lp bac a wholly owned subsidiary of bank of america became the loan servicer for bank of america in date mr and mrs french requested a loan modification through bac in late date they signed a modification agreement hereinafter first modification agreement it was their understanding that the first modification agreement was effective date ii impact of bank of america’s phone calls on mrs french’s recovery mrs french suffered from lower back and leg pain caused by a herniated disc that affected her ability to walk work and perform other activities she required back surgery to alleviate her symptoms and was admitted to the hospital on date for back surgery and discharged on date from late and into early mr and mrs french began to receive phone calls from bank of america alleging that they were delinquent on their loan 3hereinafter where appropriate bac and bank of america are sometimes collectively referred to as bank of america and that their mortgage was about to go into foreclosure the phone calls were made to their landline mr french would answer the phone when he was home when he was at work mrs french her parents who cared for mrs french while mr french was at work or mr and mrs french’s daughter would answer the phone it is not clear whether mrs french answered the phone when her parents or her daughter were available to do so mr french worried about the effect of the phone calls on mrs french’s recovery because the doctor had ordered bed rest and avoidance of stress mr french requested that bank of america contact only him because of mrs french’s medical problems but they continued calling the landline when he spoke with a bank of america representative he would try to explain the situation with respect to their loan modification however mr and mrs french would receive calls from multiple branches within bank of america and mr french would have to explain the same thing to multiple representatives mr french testified that after he answered the phone calls he would explain to mrs french what was going on but in a more loving way sometimes he would not tell her immediately because she was in pain and he wanted her to rest meanwhile mrs french began experiencing lower back pain again and was readmitted to the hospital from december to january to and to she underwent surgery again during each of the two hospital stays in date the number of phone calls from bank of america increased in date mr french estimated receiving a phone call from bank of america at least once a day during that month but some days received up to five mr and mrs french were upset by the constant phone calls and did not know what to do to resolve their situation with bank of america they received the most disturbing phone call after mrs french was discharged from the hospital on date mrs french answered the phone call from bank of america and the bank of america representative said that officers were on the way to evict mr and mrs french from the house on or about date mrs french began to experience shortness of breath and chest pain she was admitted to an intensive care unit on date with respiratory failure due to a large pulmonary emboli and put on ventilator support mr french testified that mrs french suffered two pulmonary emboli passed away twice during this period was resuscitated and was in a medically induced coma for several days after making a recovery mrs french was discharged from the hospital on date mrs french suffered from acute asthma before the hospitalization and would only sometimes use her rescue inhaler following that hospitalization however she used an inhaler more frequently the record does not contain any evidence that mrs french was hospitalized after date iii bank of america settlement while mrs french was in the hospital mr french sought legal counsel to handle the bank of america phone calls the phone calls from bank of america continued through date until mr and mrs french retained counsel a complaint allegations mr and mrs french through their attorneys steven m blatt and thomas d domonoske filed a complaint on date in the circuit_court for rockingham county virginia against bank of america and bac the complaint alleged among other things as a result of bac’s actions mr and mrs french have suffered lost time inconvenience distress fear and have been denied the benefit of the loan modification they were promised and are being charged too much on their loan mr and mrs french alleged the following in their complaint to support their claims for relief 4bank of america removed the case to the u s district_court for the western district of virginia harrisonburg division 5the remaining paragraphs in this part iii a are the factual assertions continued as of date they did not have any delinquent unpaid interest outstanding on the loan which was subject_to an interest rate of in date petitioners requested the first loan modification the new terms for the loan under the proposed first modification agreement were a principal balance of dollar_figure an interest rate of effective date monthly payments of dollar_figure for interest and principal a payment start date of date and a payment end date of august on date mr and mrs french signed the proposed first modification agreement and returned it to bac with a payment of dollar_figure7 made by cashier’s check pursuant to the proposed first modification agreement bac should have adjusted the accounting_records on the loan to show the new principal balance of dollar_figure with the proposed first payment due on date instead continued petitioners alleged in the complaint which the parties stipulated 6bac added capitalized delinquent interest of dollar_figure to the new principal mr and mrs french relied on bac’s statement of accounting when they signed the proposed first modification agreement but in their complaint alleged that the delinquent interest was at most dollar_figure for the accrued interest for november and date 7after including insurance and taxes the monthly payment under the proposed first modification agreement was supposed to be dollar_figure sometime in date bac began threatening mr and mrs french with foreclosure claiming they were in default on their original loan note on date bac sent them a notice that their mortgage was about to go into foreclosure mr french spoke by telephone with a bac representative during the first week in date the bac representative asked him why he had not returned the proposed first modification agreement to bac he explained that he and mrs french had returned the proposed first modification agreement with a payment of dollar_figure the bac representative notified him that the company that had sent them the proposed first modification agreement was not a bank of america company that representative instructed mr and mrs french to send to bac a copy of the proposed first modification agreement to stop payment on the cashier’s check and to send a new cashier’s check of dollar_figure to bac mr and mrs french followed those instructions after several telephone conversations in date the bac representative notified mr and mrs french that bank of america had agreed to accept the proposed first modification agreement that the modification case was 8the notice that bac sent about the foreclosure was sent to mr and mrs french more than two weeks before the phone call on date that they assert triggered mrs french’s shortness of breath and chest pains see supra p considered closed and that they should proceed to make their payments based on that agreement mr and mrs french made the following payments in on the basis of what they believed was the accepted first modification agreement amount payment_date date1 dollar_figure date dollar_figure dollar_figure date date dollar_figure dollar_figure date date dollar_figure dollar_figure date date dollar_figure dollar_figure date date dollar_figure dollar_figure total 1mr and mrs french subsequently canceled the cashier’s check they had sent to a company that bac informed them was not associated with bank of america they sent a new cashier’s check in the same amount to bac in date see supra p however bac did not process the proposed first modification agreement as agreed and continued to assess interest at the interest rate on the original loan rather than at the lower rate specified in the proposed first modification agreement also bac did not apply mr and mrs french’s monthly payments for january through date to the principal accrued interest or escrow instead bac placed the payments for february through date into a separate non- interest-bearing account and treated the payments as if they were related to fees on the loan processing in date a bac representative spoke with mr french by telephone and notified him that bank of america had decided not to honor the proposed first modification agreement that their original loan was severely delinquent and that they had to submit another modification agreement or their mortgage would go into foreclosure on date bac sent them another proposed modification agreement hereinafter second modification agreement which would modify the original loan in that agreement bac notified mr and mrs french that they were in default on their original loan and that bac would complete collection action including foreclosure if they did not sign the proposed second modification agreement the proposed second modification agreement contained the following terms a principal balance of dollar_figure an interest rate of effective date monthly payments of dollar_figure for interest and principal a payment start date of date and a payment end date of august the proposed second modification agreement included delinquent accrued interest of dollar_figure calculated under the original interest rate for date through date and delinquent escrow of dollar_figure it did not address the application of the payments mr and mrs french had made during to prevent their mortgage from going into foreclosure mr and mrs french signed the proposed second modification agreement on date and bank of america accepted it thereafter they repeatedly requested clarification from bac on the status of the payments they made in but did not receive adequate responses in date bac sent mr and mrs french a notice stating that if they paid less than the full amount of a monthly mortgage payment bac would not apply the payment to their loan and would instead return the payment to them bac initially accepted mr and mrs french’s payment of dollar_figure for date but in date sent them a notice with the date check asserting that the date payment was for less than the full amount of their monthly mortgage payment according to the complaint t he notice was incorrectly based on the assumption and assertion that the amount of mr and mrs french’s monthly payment had been unilaterally increased by bac to dollar_figure shortly thereafter mr and mrs french filed the complaint b relief requested in complaint the complaint set forth six claims for relief first mr and mrs french requested that the proposed first and accepted second modification agreements be revised into one agreement that reflected the intent of the parties second they requested that the accepted second modification agreement be rescinded because bank of america’s misrepresentations and failure to provide truthful and accurate information constituted fraud and a lack of consideration for the accepted second modification agreement third mr and mrs french requested punitive_damages on a claim of conversion they alleged that bank of america’s failure to allocate their payments and bac’s improper accounting constituted a conversion of the payments for bank of america’s own use they also alleged that the conversion of the payments caused their loan account to be treated as if it were in default and that bac refused to correct its accounting and to answer questions about its actions when notified they further alleged that bank of america acted knowingly and willfully or in conscious disregard of the law and their rights which justified the award for punitive_damages fourth mr and mrs french requested damages including punitive_damages on a claim of fraud they alleged that bac used its position of power and authority over the accounting of their loan payments to mislead them and to place them in fear of losing their home to foreclosure they also alleged that bac had a duty to provide them with timely and accurate information about their loan but knowingly made false misrepresentations to them about the amount of the delinquent interest the loan’s being in default and its right to foreclose they also alleged that they relied on those misrepresentations to their detriment and suffered damages of dollar_figure as a result of their reliance according to the complaint bac acted knowingly and willfully or in conscious disregard of the law and mr and mrs french’s rights which justified the award for punitive_damages fifth mr and mrs french requested that bank of america be estopped from denying that the proposed first modification agreement was binding denying that they had performed it asserting or maintaining the validity of the accepted second modification agreement unilaterally increasing the amount of the monthly payment to dollar_figure declaring them in default accelerating the loan and initiating or pursuing foreclosure proceedings against them sixth mr and mrs french requested additional damages of dollar_figure under part of the real_estate settlement procedures act respa as codified pincite u s c sec f b according to mr and mrs french bac received a qualified written request under u s c sec e from them but failed to make appropriate corrections to their loan account within days of the request failed to conduct an investigation on the matters raised in the request and failed to provide them with a proper written response they alleged that bac was liable for all damages associated with its failure to respond to their request and that the failure to respond was the result of a pattern or practice of noncompliance in sum in addition to the equitable relief sought mr and mrs french requested damages of dollar_figure additional damages under u s c sec f b of dollar_figure punitive_damages not to exceed dollar_figure reasonable attorney’s fees costs and any other relief deemed appropriate the complaint did not seek any relief for personal physical injuries or physical sickness with respect to mrs french c correspondence before mediation conference according to mr domonoske who represented mr and mrs french in their lawsuit bank of america immediately agreed to hold a mediation conference after the complaint was filed in a letter dated date to bank of america’s attorney hereinafter demand letter mr domonoske detailed mr and mrs french’s demand for a settlement i t has two parts--giving mr and mrs french the benefit of the bargain on the loan modification as promised and a cash payment the cash payment has three parts--the stress inconvenience and lost time caused by the repeated bank of america misconduct punitive_damages to send a message that such behavior must never be repeated and attorney’s fees with respect to the cash payment mr and mrs french demanded dollar_figure for compensatory and punitive_damages substantially less than the amount of damages requested in the complaint in that letter mr domonoske alleged that bank of america’s repeated and persistent foreclosure misconduct caused mr and mrs french tremendous anxiety and stress and forced them to spend lots of time trying to get bank of america to act properly he further alleged in this instance mrs french has suffered greatly because as a result of operations and hospitalizations for a back injury she was told by her doctor that she had to avoid stress instead of home being a sanctuary where she could recover her home was inundated with calls from bank of america threatening foreclosure mr french would promise her that it would be all right that he would take care of it that they could not lose their home when they were making their payments that he would speak with the local bank people and that he would get it straightened out although he did these things repeatedly and repeatedly was given assurances that it was fixed it never was fixed his inability to get bank of america to act properly and protect his wife from this stress then caused great strain on their marriage this harm that never should have occurred is compensable although mrs french’s initial injury was not caused by bank of america the constant barrage of phone calls to this couple who were making their payments and who had a binding permanent loan modification agreement resulted in particular harm to them on date the day before the mediation conference mr domonoske emailed bank of america’s attorney about the following proposed terms for resetting the loan account an interest rate of a principal and interest monthly payment of dollar_figure a total monthly payment including escrow and private mortgage_insurance of dollar_figure and a principal balance of dollar_figure as of date in the body of the email mr domonoske stated i will let you know that my numbers show the true principal balance is about dollar_figure less than the amount used here after applying all payments timely i understand that we adjust this on our side out of the cash payment but i wanted you to know what i am telling mr and mrs french about that adjustment subsequently a confidential mediation conference was held mr domonoske could not testify as to the parties’ discussions during the mediation conference because those discussions were confidential see infra note d resolution of mr and mrs french’s claims following the mediation conference mr and mrs french reached a settlement with bank of america9 and signed a confidential settlement agreement and release hereinafter settlement agreement effective march 9bank of america signed the release in its own capacity and as successor_in_interest to bac dollar_figure the settlement agreement states the parties hereto wish to resolve all disputes between them asserted or unasserted related to the complaint and the allegations therein without admission of any liability with respect to the loan mr and mrs french and bank of america agreed that the terms of mr and mrs french’s mortgage loan shall be substantially unchanged but that the monthly payments which are currently dollar_figure per month including principal interest and escrow are subject_to increases or decreases necessary to properly maintain the escrow account otherwise required_by_law or allowed by prior agreements of the parties bank of america did not change the principal_amount of the mortgage that was then due bank of america also agreed to submit a request to all major credit bureaus to report that mr and mrs french’s loan account was current and to list the loan account as current from date through date 10the settlement agreement provides the parties agree to keep the terms of this agreement and all released matters confidential the intent of the confidentiality provision of this agreement is to prevent overt and intentional publicity regarding the protected information d isclosure of the protected information shall be permitted to the extent necessary by both parties to comply with other requirements of law including any regulatory authority court orders government investigations or subpoenas under the settlement agreement bank of america agreed to pay mr and mrs french dollar_figure in two payments a check of dollar_figure made payable to them and a check of dollar_figure made payable to the law firm representing them the settlement agreement does not specify whether the dollar_figure related to the requested damages additional damages or punitive_damages the settlement agreement does not refer to any personal physical injuries or physical sickness suffered by mrs french bank of america reported the settlement payment of dollar_figure to mr and mrs french and the internal_revenue_service irs on form 1099-misc miscellaneous income iv tax_return and notice_of_deficiency mr and mrs french timely filed their federal joint income_tax return reporting gross_income consisting of wages and taxable social_security_benefits they did not report the settlement payment the irs issued the notice_of_deficiency for in this case determining among other things a deficiency arising from the unreported settlement payment of dollar_figure that mr and mrs french had received in mr and mrs french timely filed a petition seeking redetermination of the deficiency in their petition they dispute the irs’ determination that the settlement payment must be included in gross_income discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and a taxpayer bears the burden of proving it incorrect see rule a 290_us_111 with respect to any relevant factual issue under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to that issue and meets other requirements mr and mrs french have neither argued that sec_7491 applies nor established that its requirements are met the burden_of_proof remains with them except as otherwise provided gross_income includes income from all sources sec_61 this definition has broad scope and exclusions from gross_income must be narrowly construed 515_us_323 504_us_229 348_us_426 litigation settlement proceeds constitute gross_income unless the taxpayer proves that the proceeds fall within a specific statutory exclusion commissioner v schleier u s pincite save v commissioner tcmemo_2009_209 tax ct memo lexi sec_211 at mr and mrs french argue that two exclusions apply in this case that the disputed debt doctrine applies to dollar_figure of the settlement payment and that sec_104 applies to the remaining portion this court recognizes that mr and mrs french suffered significant distress as a result of bank of america’s conduct and threats to foreclose on their mortgage however they have not carried their burden of proving that the settlement payment was made with respect to a disputed debt or on account of mrs french’s personal physical injuries or physical sickness i disputed debt doctrine mr and mrs french argue that they may exclude dollar_figure of the settlement payment from gross_income under the disputed debt doctrine also know as the contested liability doctrine a taxpayer who has incurred a debt all or a portion of which is later discharged or forgiven generally has realized an accession to wealth see 284_us_1 the rationale of this principle is that the discharge of a debt for less than its face value accords the debtor an economic benefit equivalent to income id 88_tc_435 accordingly when the taxpayer’s obligation to repay a debt is settled for less than the amount of the face value of the debt the taxpayer ordinarily realizes income from the discharge_of_indebtedness sec_61 see 110_tc_279 citing 790_f2d_1409 9th cir aff’g in part rev’g in part t c memo if the debt or portion thereof that is discharged arises from a disputed debt the amount discharged does not give rise to discharge_of_indebtedness income if the taxpayer disputes the original amount of the debt in good_faith and the debt is subsequently settled 167_f3d_1323 10th cir citing 916_f2d_110 3d cir rev’g 92_tc_1084 rev’g tcmemo_1996_543 although mr and mrs french seek to recharacterize a portion of the settlement payment as a discharge of the debt owed the settlement agreement in this case is devoid of any reference settling their loan for less than its face value in the settlement agreement bank of america agreed to pay to them dollar_figure but did not allocate any portion of this payment to a disputed debt mr domonoske testified that bank of america alleged it could not get bac to make an adjustment to the principal balance because bac was unwilling to admit fault according to mr and mrs french in lieu of adjusting downward the principal balance on the loan as part of the settlement bank of america rectified the disputed principal balance by including the disputed amount in their settlement payment however in the settlement agreement mr and mrs french and bank of america ultimately agreed that the terms of the loan were substantially unchanged leading up to the mediation conference mr and mrs french and bank of america continued to disagree on the amount of the principal balance of the loan moving forward in the email dated date mr domonoske asserted that the principal balance after the settlement was about dollar_figure less than bank of america’s calculation mr domonoske testified that bank of america never agreed on the dollar_figure difference but decided it was going to pay mr and mrs french more than enough for them to carve that up however they want nevertheless after the mediation conference and pursuant to the settlement agreement mr and mrs french remained liable for the full principal balance specified in the accepted second loan modification agreement they therefore did not settle their obligation to repay the loan for less than the face value of the debt accordingly none of the loan was discharged and the disputed debt doctrine does not apply in this case see warbus v commissioner t c pincite mr and mrs french alternatively argue that the dollar_figure should be excluded from gross_income because it constituted a refund or reimbursement and therefore was not an accession to wealth they cite irs chief_counsel_advice date as support for their contention that a refund of an overpayment made to satisfy a liability is not an accession to wealth a written_determination of the commissioner including chief_counsel_advice may not be used or cited as precedent sec_6110 k see elbaz v commissioner tcmemo_2015_49 at w e may not use or cite as precedent irs chief_counsel_advice in deciding this case even so mr and mrs french have not shown how the dollar_figure portion of the settlement payment was attributable to a refund or reimbursement to the extent they suggest that the dollar_figure was a refund of the payments they made to bank of america during the record does not support this contention the payments mr and mrs french made to bank of america from date to date totaled dollar_figure more than the amount they assert constituted a refund the court finds mr domonoske’s testimony credible that calculating the exact amount of the disputed principal balance was difficult given bank of america and bac’s inability to provide an accurate record of the accounting on the loan however mr and mrs french have not shown that a dollar_figure portion of the settlement payment constituted a refund or reimbursement instead of compensatory_damages ii sec_104 the exclusion_from_gross_income upon which mr and mrs french rely for the remaining portion of the settlement payment is sec_104 it provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement on account of personal physical injuries or physical sickness sec_104 congress intended this exclusion to cover damages that flow from a physical injury or physical sickness see h_r conf rept no pincite 1996_3_cb_741 emotional distress is not treated as a personal physical injury or physical sickness except for damages not in excess of the cost of medical_care attributable to emotional distress sec_104 flush language when damages are received under a settlement agreement the nature of the claim that was the actual basis for the settlement determines whether the damages are excludable under sec_104 united_states v burke u s pincite the nature of the claim is typically determined by reference to the terms of the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir the key question is in lieu of what were the damages awarded robinson v commissioner t c pincite quoting 144_f2d_110 1st cir aff’g 1_tc_952 if the agreement does not explicitly state which claims the payment was made to settle the dominant reason for the payor’s making the payment is critical 507_f3d_857 5th cir aff’g tcmemo_2005_250 87_tc_236 aff’d 835_f2d_67 3d cir the intent of the payor is determined by taking into consideration all of the facts and circumstances including the amount_paid the circumstances leading to the settlement and the allegations in the injured party’s complaint green v commissioner f 3d pincite t he nature of underlying claims cannot be determined from a general release that is broad and inclusive ahmed v commissioner tcmemo_2011_295 tax ct memo lexi sec_291 at aff’d 498_fedappx_919 11th cir the court first looks to the terms of the settlement agreement to determine the nature of the claims that was the actual basis for the settlement pursuant to the settlement agreement mr and mrs french agreed to a total_payment of dollar_figure from bank of america to settle their case a portion of that payment dollar_figure was specifically allocated to attorney’s fees the settlement agreement however does not further allocate the remaining dollar_figure instead it cross-references the complaint and states that the settlement was intended to resolve all disputes between them asserted or unasserted related to the complaint and the allegations therein without admission of any liability therefore the court turns to the complaint to determine the disputes settled between bank of america and mr and mrs french in the complaint mr and mrs french made six claims for relief three of which were equitable claims for relief ie revision of the two modification agreements rescission of the accepted second modification agreement and estoppel the remaining three claims for relief were for monetary relief-- damages of dollar_figure punitive_damages not to exceed dollar_figure and additional damages of dollar_figure under u s c sec f b for none of these claims did mr and mrs french seek compensation_for mrs french’s personal physical injuries or physical sickness the complaint only generally alleged that they suffered lost time inconvenience distress and fear none of which constitute personal physical injuries or physical sickness further any harm to which the complaint referred is to both mr and mrs french at trial mr domonoske who drafted the complaint testified why the complaint did not include allegations of mrs french’s personal physical injuries or physical sickness mr domonoske testified that in drafting the complaint he had various goals in mind he primarily drafted the complaint for the judge and the defense lawyer to understand what bank of america would lose in the case and to motivate bank of america to engage seriously in mediation to resolve the case he also drafted the complaint as efficiently as possible keeping in mind that as a plaintiff’s attorney he was paid hourly under fee-shifting statutes mr domonoske testified that he also sought to preserve mr and mrs french’s privacy by not disclosing aspects of their personal life and marriage and mrs french’s medical history in a public record he testified that trial was the appropriate place to make disclosures about mr and mrs french’s private lives but that in drafting the complaint he focused on bank of america’s wrongdoing while protecting mr and mrs french’s privacy nevertheless mr and mrs french could have included in the complaint a claim for damages for mrs french’s personal physical injuries or physical sickness but did not although he could not testify as to the parties’ confidential discussions during the mediation conference mr domonoske testified that in seeking monetary damages mr and mrs french sought to obtain some compensation_for mrs french’s personal physical injuries and physical sickness mr domonoske relied on the statements in the demand letter to support his testimony however the demand letter seeks punitive_damages and compensation_for injuries that either are nonphysical or arise from the emotional distress mr and mrs french suffered and from the symptoms of that emotional distress the demand letter asserted that the demanded cash payment at that time of dollar_figure consisted of three parts the stress inconvenience and lost time caused by the repeated bank of america misconduct punitive_damages to send a message that such behavior must never be repeated and attorney’s fees the demand letter goes on to assert that bank of america’s conduct caused mr and mrs french tremendous anxiety and stress and forced them to spend lots of time trying to get bank of america to act property and that mr french’s inability to protect his wife from this stress then caused great strain on their marriage none of these harms relate to personal physical injuries or physical sickness punitive_damages and damages for emotional distress lost time inconvenience distress and fear are not excludable under sec_104 see sec_104 stadnyk v commissioner tcmemo_2008_289 tax ct memo lexis at holding that damages for emotional distress mortification and mental anguish were not excludable under sec_104 aff’d 367_fedappx_586 6th cir sanford v commissioner tcmemo_2008_ tax ct memo lexis at damages received on account of emotional distress even when resultant physical symptoms occur are not excludable from income under sec_104 even if the court were to infer as mr and mrs french suggest that the intent of bank of america in making the settlement payment was in part intended to compensate mrs french for personal physical injuries or physical sickness the record does not contain sufficient evidence to allow the court to properly allocate any portion of the settlement payment to personal physical injuries or physical sickness see green v commissioner tcmemo_2014_23 at evans v commissioner tcmemo_1980_142 tax ct memo lexis at not only do the complaint and demand letter seek punitive and emotional distress damages but the complaint was filed on behalf of both mr and mrs french therefore some of the settlement payment was also intended to compensate mr french and the record does not show what amounts should be allocated between mr and mrs french having found that neither the disputed debt doctrine nor sec_104 applies in this case the court concludes that the settlement payment reported on the form 1099-misc of dollar_figure is includible in full in mr and mrs french’s gross_income for the court has considered the parties’ arguments and to the extent not discussed herein the court concludes the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
